        CASE 0:19-cr-00128-JRT-TNL Doc. 69 Filed 01/13/21 Page 1 of 8
                                                                         HTMAI[-
HONORABLE JUDGE JOHN R. TUNI{EIM                 JAN | 3 t02t srRorHER, Fed. No. z20oz-o4t
                                                                             CLERK
                                                                      u,s, DtsTRurcouriT
                      Defendant, Percy Lee Strother Jr., hereby   w$dNWing                          to the 1993

simple robbery predicate on the indicfrnent, CRM. NO. 19-128 (JRT/TNL), and a 1989 juvenile
adjudication offthe indictment. Interpretation ofthe word "simple" is not a word to be in the
same sentence as violent. There is no such phrase as, simple murder, or simple rape, why would

there be simple robbery? One would think that the level of severity would be measured by

'degree's',   if it   has the use of violent force. I'am sure about the fact, that to a young illiterate

person the ages, I7-19 being told in a plea agreement that, *Oh you can just plea to 'simple'

whatever would be making light of the situation", like coercion,e5pssially to a teenager, in a hurry
to get out of, H.C.D.C.. My intuition was somewhat correct cause in the Black's Law Dictionary
l16 Edition, the definition        of 'simple   robbery'- "Robbery that does not involve an aggravating
factor or circumstance." The definition of 'violent'- "The use ofphysical force, accompanied by
fury, vehemence, outrage, with the intent to harm." Or maybe taken in the same way as 'simple
assault. See, JOHNSON,f97 E3d 203; 2009; "In the 1993 case there was no interaction with

anybody." Legally I don't meet the requirements the ACCA intended. The 1993 predicate crime
does not match the simple-robbery charge. There was no physical force, or anotlrerperson.

         Gorng through the deciphering process, I see, Pettis, 2016 U.S. Dist. LEXIS 127524
(PJS/FLN), The Court SUSTAINS his objection to the PSR's teatment of his burglary conviction

as a   violent felony for purposes of the ACCA. Convictions for simple robbery See, Jones, 2016
U.S Dist. LEXIS 104736. 1984Iowa robbery law does not categorically indicate that Jones was

convicted of a 'tiolent felony' under the ACCA's clause. Pettis argues that his three prior
convictions for simple robbery do not qualifr as violent felonies for purposes of the ACCA.
Again, the Court agrees. In July, the Eighth Circuit held that simple robbery underArkansas law
was not a violent felony under the ACCA because it could be committed without the use of a

strong, substantial, or violent degree of force. Unrted Stqtes v. Eason, 829 E3d 633. 2A16 U.S.
(8th Cir.), Minnesota's simple-robbery statute, likeArkansas's simple-robbery statute, does not
require the government to prove that the defendant used a strong, substantial, or violent degree of
force. Therefore, under Easoq the Court must find that conviction for simple robbery under
Minn. Stat. $ 609.24 is not conviction of a violent felony forpurposes of theACCA. The Court
therefore SUSTAINS Pettis's objection to the PSR's treafrnent of his three simple-robbery
convictions as violent felonies for purposes of the ACCA, but the Court O                    €fiAft$dE0
                                                                                              JAN 1 3     2021

                                                                                           U,S. DISTTTICT COURT MPLS
                    CASE 0:19-cr-00128-JRT-TNL Doc. 69 Filed 01/13/21 Page 2 of 8
objection to the PSR'S tneam€nt of the same convictions as crimes ofviolence for purposes of the
Guidelines. Pettis, 888 E3d 962:20l8,Sentence vacate4 and case remanded fon resentencing rmder
ACCA. Pettis, 2019 U.S. Dist. I.FiilS 84443. Pettis's argument regarding the ACCA is likely to be
rrfuGd by other defendrnts in this         lXstrict   P€tris argues, however, that the recent decision        ofthe
United States Supreme Conrt nStokolingu. United Staes.             Ii9    S. Ct. 544. 202 (2019),
                                                                                                  naffs new

principles into the legal firmam€nt' (ECF No. 152 at 3)"md that, under these 'new principles," simple
robbery in Minnesota is not a violent felony under the ACCA. ftl $1sftsling, the Supreme Court
considered a Florida robloery statrte that (much like the Minnesota simple-robbery statute) has as an

element the use of force sufficient to overcome a victim's resistmce.
              As a legal matt6, Pettis's argum€nt is completely without support. (They say Pettis could
have cited a better case). Pettis relies primarily on State u. Bunell, 506 N.Wl2d 34            (Mim   Ct. App.

1993), '14, case   ttnt had no physical violence at all." See, Strotlurl 354 N.W,2d 875:(1984)          ,

Williams took a billfold from James' right rear pants poc*et.         I   was told that the guy was    jtr*   leaning
on the wall with the wallet abou to fall out of his pock€t, they were convicted with no force used.J                  "It
is impossible to commit simple robbery in Minnesota without'the use, aftempted use, orthreatened
use ofphysical force against the person of        another,"-gw.!!!LL          (8th Cir. 2018)."

        The case's   th*   Pettis cited were,   fuson   829 E3d 633: 2016 U.S. App. LHOS 12916),              At
sentencing Eason made a general objection to use of the residual clause of theACC,t arguing it was
unconstihrtionally vague. While we have held that force drat produces even a minimal degree                    of
bodily injury constitutes violent force,     se                                         Cil 2016), actual
                                                  United States u. Rice, 813 E3d 701.(8th
bodily injury is not roquired to establish a robbery       uderArlcansas law. We have also hel{ however,
that not ev€ry unwanted touching constitutes violent force. &e, e.g., United States u             Ossarn$!!fu!
(8thCir.20II).
        Toylor. 2017 U.S. Dist.    IEIilS   I73         lor devotes most of his argument to the assertion that
Minnesota simple robbery does not fall wifrin tbe force clause. (See Dkt. No. 76.) The Eighth Circuit
has   daemined that it does. &e, United         Stotes u. Raymond. 778    Ek!   (8th Cir. 2015); United Staes         u.

Johnson (Sanuel Johnson),J26 E           App*   708. (Eth Cin 2013)   (utwblislpd);    See,   also United States       u.

Fogg, 836 E3d 951. (8th Cin 2016) (atrrming sentence enhancement when the district court
d€t€rmined that Minnesota simple rotfiery is apredicate offense, and the appeal did not disputethis
determination); United States      u.   Armstong, SSI   n*!(&th Cir. 2009) (same). Nwerdrcless,         in srpport
of his argument, Taylor cites three cases: United States u. Pettis, No. I5-CR-233             PJ9FI],||, 2016 U.S.
                      CASE 0:19-cr-00128-JRT-TNL Doc. 69 Filed 01/13/21 Page 3 of 8
Disa LHQS 127524, United States u tuson, 829 E3d 633. ($th                 Ch 2016), and United Staes       u. BeII,

840,83d (8th Cir. 2016). Taylor argues thd Minnesda simple robb€ry{2017 U.S. Dist. LE)OS 6} is
similar to the robbery crimes in Eason (A*ansas) and Bell (tvtlssouri). (See Dkt. No. 76.) linylor asts
this Court to apply Pettis's reasoning and find-contnary to Eighth Circuit pnecedent-that Minnesota
sirnple robbery is     nd a violent felony.
          Shepad, 544 US 13. (ITwms J,dissenting),            *h   my view, broadening      th   evidence judges may

consideru&en finding facts under Taylor-by permitting sentencing courts to look @ond charging
papers,   jury instructions,   and plea agr€ements to an assofiment of other documents such as complaint

applications and police reponts-world not give rise to c@$ihtional doubt, as the pluraltty beliwes.
Townsen4 9aI N.Wi2d 108: 2020lufrnn Torrnsend's simplerobbery oonvictim. It is tlre Sate's brnden
to prcve every element of the charged oftnse. State u Struzyk, 869 N.W:2d 280). The crime of simple
rcbb€ry has forn elements. The f1g1 element is tlut an individual must bave 'knowledge of not being
entitled" to the propqty at the time ofthe offense. Minn. Std. $ 60924.The qecond element is that the
individual mrst "take[ ] posonal property.n Id. The3hinlelement r€quircs fre taking to be
accomplished     "frm    the person or in the presence of anotlrer." Id. The Elglelement is that the

individual must "us[eJ or tbreatenfi . . . force against any p€rsm to overcome the person's resistance

Itol . . . the tnking or carrying away ofthe prqperty." Id. {1993 none of the ffnal elements wer€ used}.
          Stokclng 5!6 US 202 L(2019), Force that is capable ofcausingphysical injury within the
meaning ofJohnson v. United States, urhen it is sufficient to overcome a victim's resistance. Such force

sdisfiesACCA's elements clause. (Thomas,            J.,   joined by Breyer,Alitq Gorsuch, and Kavanaugb,
JJ.)Star law - physical     fqce Fldda        law defines rcbbery as the taking of murey or other property
fr,om the persm on crstody of another, when in the cou$e of the taking there is the use of foroe,

violence, assault, or puttiag     mtw. ru.      Stu. 8 812.13(n The Florida Supreme Court has made clear
that this statute requires resistance by the victim that is ovencome by the physical force of the offender.
Mere snatching of property fron another will not suffice. (Thomas,             J.,   joinod by Breyer, Alito,
Gorsuch, and Kavanaugh,         JJ.) {similar a Strotlpr 354 N.W2d 875}.
              -Force-,Adefendantwho grabs the victim's fingers and peels them backto steal
          State law

money commits robbery in Florida But a defendant wbo menely snatches money from the victim's
hand and runs away has not commined robbery. The satute's definitim minored the eleurents                       ofthe
common-law crime of robbery, which has long required               frce   or violence. At common law, an unlaufirl
taking was merely larceny uless the crime involved "viol€n@.n
                 CASE 0:19-cr-00128-JRT-TNL Doc. 69 Filed 01/13/21 Page 4 of 8
       We can think of no neas)n to read   "forre' in the r€vised statute to r€quire anytring more than
the degree of "forcen required in the 1984 statute. And it worrld be anomalors to read       "fcce'   as   <rpg.
520> excluding the quintessential ACCApredicate crime of robbery despite the amendment's retention

ofthe tenn "force',   "
       Applyrng that smdard to a Florida battery law crimimlizing "any intentional physical
contact " the Court cmcluded trat the law did     nd requirc   the use of "physical force" within the

meaning ofACCA. Ibid. As erylaine4 Florida law defines rot$ery as          "fre taking of money     or other
property . . . firom the person or custody of another, . . . when in the corse ofthe taking there is the use
of force, violence, a$lault, orpuming in fer." Fla Stqt. $ 812.13(l).
       'The same is tnre here. The loyer grade ofrenders whoqr Florida still choses to call "robb€rs"

do not bear the hallmada of being the kind ofpeople       ufio are likely to point a gun and pull the tigger,
nor have they committed the more aggravated conduct-pointing a weapon, inflicting bodily iqiury-that
most people think of when they hear the colloquial term "robber5r." Unden       Flqida law, "robbers" can
be glorified pickpockas, shoplifters, md purse sn*c,hers. No one       disptes th* srch an offender, if lat€r
discovered illegally in possession of a fircam,   will in many cases merit   greater punishment as a resulf

of the past offense; mless it occured far in the past, such a conviction will typicdly increase that
defendant's advisory s€nt€ncing range under fre U. S. Sentarcing Guidelines.         See Ihonesavanh 9(M
N.W,2d 432. The Mbtrpsota CrimircI Code, Mitm         &a. ch.6@,      defines a vari*y of crimes, but at least
one other crime simple robbery, has a sommon pupose and a similar subject matter to theft because

both crimes involve tbe taking ofpersonal property without the consent of the ou,ner. See Minn. Stat. $
609.24, BeA, UP nSd 963. The amormt ofphysical fcce required for a person to be convicted               of
seconddegree robbery in Missorni does not necasarity rise to the        lwel ofphysical force required for a
crime of violence rmder the U.S. Sentencing Guidelines.
      *The distict court has discrction as to whetrer or not to allow the defendant to cballenge the

prior conviction at sentencing. See, CANALES,      960   E2d ISII; Courts have &e dismetion to
collatenally oramine the validity ofprior convigtims that the defendant had not challenged previorsly.'
See, CUSTIS,   5ll   US 485, Custis argues that regarilless ofwhether $ 92a(e) permits collateral
challenges to prior convictions, the Cmstitution requires that they be allowed" See,
                                                                                     "IOIVES,
                                                                                                    9ZU/4L
/05. The disfiict court acceptd defendant's uncaroborated testimony that his counsel was ineffective
in his guitty pleato attempted robbery and refirsod tosentence him as a car€'er offender. NTSON, 949
E3d 3I7.The government could not support anACCAenhancement with                a   conviction listed in the
                  CASE 0:19-cr-00128-JRT-TNL Doc. 69 Filed 01/13/21 Page 5 of 8
PSR but not prwiously design*ed      d    sentencing as a predicate . ke, United Sates u. Hdge, 902       E1d
420. 427 (4th   Ch 2018).The   cornt rooted   is holding in th unfairms ofthe defendant           having no
notice-no{202O U.S.App. LE)flS      ll}    reason at sentencing to believe the court or governm€nt may

r€act to a change in the ls\il frvorable to the defodant by relying on another of his prior convictions to
pres€n'e the ACCA s€ntenoe. Ser,, Day, 949 ,E2d 973: The defen&nt bears the brnden of proving by a
preponderance ofthe evidence, that his prior convictions cannot be us€d for sentence enhanoement.

Becanse the sentencing court mwt weigh the widence, and in some cases evaluate the credibility                of
witnesses, the court may rcvenrc only for clear etrnor, which includes reliance on an €rroneoui

interpretation of applicable law. aUy objectio is not simple robbery, it's the 1993 charge is        not.'
         According tothe Supreme Cout, "physical       fqte" msans Volent       force-that is, force capable       of
carsing physical pain or injury to another person.n Johnson u. United States, 559 U.5.. Thus, the
                                        ndegree
'merest touchn is insufficient, but the         of force neccxrsary to inflict pain-a slap in the face.'
                             *u993, CASE DID NOr INTOLVE ANOTHER PERSON)"

         Minnesca has upheld simple robbery convictions where rnor€ tbm minimal force was
threatened or employed: ripping a necklace      offa victim's neck, carsing scratches that felt "like skin
burn"; The use or threatened use of force in these examples is grearcr than that required by the state
statutes in Eason, and Bell, and is capable ofcausingphysical pain or injury. No Minnesoa            cort    has
held that merely bumping nudging or "impacting,' smeone (or threatening to do so) is sufficient to
oveneome that person s resistance, Minnesob simple robbery rcquires that ttre pery€trator intend his

force to not only overcome resistance, but also have that effect. Minnesota courb have interprCed the
definition of bodily tttrn to require horm that causes pain    on an   "injury that weakens   c   damages an

individual's physical condition." Stde u.Jarvis,   65 N.W!2d 518. As Justioe      Scalia recognized, "it is
impossible to cause bodily injury without using force'capable      of producing that resuh." United Stues
u.   Castlenan.IS4 S. Ct. 1405. (Scaliq J., concuning in part and in the judgment); United Staes
u. Rice, 813 E3d 704. (8th   Cn) (applyng nrch ot mfurstarding).
         Inzafu, 2020 U.S. AW. LEIilS 23726. Ajuvenile offense can be classified         as a   violent felony
under the Armed Career Criminal Act, 18 U.S.C.S. $ 924(e), only if it involves the use or carrying of a
fircarnr, loife, or destnrctive device. 18 U.S.C.S. $ 92a@Q)@); 18 U.S.C.S. $ 921(a[a). YOBARN
E/ISON, 2020 U.S. Dist. IE)OS 105939.his juvenile adjudicatim for aggravded robbery should not
have qualified as a violent felony rmder the Armed Caroer Criminals Act        ('ACCA\. &e, HttisonS32
Hd A4 Q0I6), Defendant's       juvenile adjudication was thus not anACCApredicate offense.
                  CASE 0:19-cr-00128-JRT-TNL Doc. 69 Filed 01/13/21 Page 6 of 8
Thhash, 263   Mirm   15.8: 116                           | | The parents of the chil{ if living r r *
                                 N.W2d 657; $ 26008.Jeads,ri
shall be notified ofthe prdings | * i. On the date set fc the hearing * | t or on the qppearance of
the child with or without summons or othen process in person before the courg and on the return                  ofthe
service of notice, ifth€re be any p€rson to be notifie4 or a personal app€arance or written consent to
                                    if any to be notifie4 * | I the cotrt shall proceed to hear the
the proceedings ofthe person otr petsons,

case, and may procd in a summary marmer. | | r The child Sall have the right to rypear and be

repr€sented by cousel at all hearing in the        @urt.'"I did not have none ofthis            at oourt."

                                  "{In   rcference to the 1989 juvenile adjudication}'......

       See,   ASH, 917   Eld   1238:(2019), TheAmed Car€er CriminalAcds elements clause

€ncompasses robbery offenses that roquire        tte criminal to overcome th victirr's resistance. Although it
bad previorsly defined force     fq   the purpose of the sarne clause as violent force, that is, force capable

of causingphysical pain or injury to anotherperson.
       In more r€cent cas€s, the Mssorni Court ofAppeals has reversed robbery convictions in cases in
which the defodant did not overuome victim resistance.In Stae u Hendersou 310 S.m 3d 307.fiart
corfi daermined there was insufficient forcetosustain               a smond-degee robb€ry conviction because

the gvidence showod defendant only "bnslred'a stole clerk's arm in t*ing money from her cash
regster, but did not nhit, gab, pull, or use any fqce apinst heril and "the clerk did nd resist." Id. at
308. This 'contact incid€ntal to the mon€y snatch,n the         cont hel4 was 'not a threat q          use of force to

overcome resistance.nJd,-@,. Similqrly, in           fivis,   the   Missqri Court ofAppeals overfirned a
robbery conviction because defendantmerely "grabbedthe [victim'sJ purse by its strap, took it                  frm
her shoulder and ran ofr," but "frere was no stuggle over the pu$e, [&e {917 F.3d Da4} defendant]
did not touch her and she was not injured." 884 S.WJd at 29-30. Ash cites to language m State                   u.

Lewis, 466 S.W3d 629. arguing that case estrblishes seconddegree rotrbery can be committed with
less force than necessary to overcome victim resisance. In sumnarizing caselaw on the force

nooessary to commit seoonddegree robb€ry, the          kwis cdrt statedthd             "wherethere was nophysical
contact, no stnrgglg and no injury, courts have fomd the evidence insufficient to support a robbery
convistion.                                                              "(1993 predicate had no physical
contact)".....
        RUITI EY,-952 FJ{_5!!E;2020 U.S. App.          LHilS        8128,
                                                                            utuys,In   li$t   ofthe rapidly
changng law governingACCApredicanes. Under l8 U.S.C. $ 3661. "t',[o limitation slull be placed on
the information concerning the backgromd, character, and conduct of a person convicted of an offense
                      CASE 0:19-cr-00128-JRT-TNL Doc. 69 Filed 01/13/21 Page 7 of 8
which a corrt ofthe United States may receive and cmsider             fa   the purpose of imposing an appropriate

sent€nce,n and in Pepryr u. United States, 562 U.S. 476.         4n   tbe Supmrc Cornt           ryplid   this nrle to

resentencings, notingthat the sentencing framework applicable at an initial sentencing is oqually

applicable 'at any subsequent resentencing after a serfience has been set aside on appeal."
            Consistent with, $ 3661, the Pepper Court indicded that a disnict court is entitled to consider
additional relevant evidence infiodrcod by either party at a resentencing hefiing; wen if that evidence
had not been presarted at the initiat hearing. See id" at 490-91. We thus conclude that designating                  for
cmsideration ur additiond ACCAprodicate at resentencing does not give the government an unfair
"second bite" at the apple; it is, instea4 cmsonant with |he general principle             th*   a s€nt€nce should be

appropriately tailored to acoomt for all information available to the sentencing court at the time a
sentence is imposed. See CORNISH, U.S. Dist. LEIOS 3838.When the "statutory definitim of the prior

offensen is b'road enough to      p€mit conviction     basod on conduct that   frlls outside the scope of       18

U.S.C.S. $ 92a(e[2XB), it becomes necesstry to look beyond the stahrte ofcmviction. Only in such
cases may the sentencing cornt look to the facts         ofthe partiorlar case in 6d€r to determine whetherthe
tier of frct necessarily found      elements   ftat would quali& the offense as a nviolent ftlony" under 18
U.S.C.S. $ 924(€X2), ERVIN, 198 F. Srryp. 3D I169;. To decide whetrer a defendant's prior conviction
has as an element the use, att€mpted use, ortbreatened use ofphysical force against                thpersm of
another, the foderal sentencing court must cornpare the minimrrm level of foroe required to support the
prior conviction with the minirnum level of force required by Joturson I. The law ofthe juisdictim that
entercd the prior conviction determines the level of force rcquired to support the conviction.
        A fed€ral sentencing court cannot take the words of a state criminal statute at frc€ value in
determining u/heth€rthe crime is a crime of violence. The words must be glven the meaning that state
law gives thenr. Also see, JONES, 2019 U.S. Dist. LF'YIS 124935,, Two days after the Report and
Recommendation was           file{ howwer, the Eleventh     Circuit decided Moss. The Eleventh Citcuit held
that "[t]o qualify as a violent felmy rmder the elements clause, a oonvictim must be predicated on the
intemional use ofphysical fcce, to cmstihrte as a crime of robbery, there must be violence.-920.E3{
at 758 (emphasis in original) (citing United States u. Palomiln            Gucia,   606   E3d 1317. (IIth Cir.)      .


Acconding to the Texas Penal Code, a person comnits robbery when "in the sourse of commining theft
. . . and   wift   the intent to obtain or maintain   enntoll20lg U.S. Dist. LHOS 26) of the prop€rty, he: (l)
intentionally, knowingly, orrecklessly causes bodily injury to anothe,r, or (2) intentionally or
knowingty threatens orplaces another in fear of imminent bodily injury or death.
                    CASE 0:19-cr-00128-JRT-TNL Doc. 69 Filed 01/13/21 Page 8 of 8
         Arcther is MOSS, 920 E3d 752: 2019: Defendant's sentence was vacato4 and the case walr
remanded     fc   resentencing since his prior Georgia convictio for aggrav*ed assault did        nd qualify as
a predicate   crime of violence unde,r the ACCA. To quatify as a violent felony under the elements
clause, a conviction mrst be prodicated on the imentional use of physical force. Ser,, Palomino Garcia,

606 E3d     at 1334-36.[violent] physical fcce,'which Is force capable of earsingphysical pain c injury
to another person. Jones    u   State, 467 S.W,2d 453.   (Inldkg   tM   "[tJhe ,nere snatching of nwleyfrom
anotlur's hand is ttot tobbery. . .). Daniels, 2019 U.S. Dist.     LHilS    149665.   trro 1983 simple robbery
charges were vacated, because the goverrrnent couldnt pr€sent Shepard-approved documents. {Does

the ACCA go so far back until the government is rmable to find documentation?)             'Most of all these
words have been citd from case-law.'
         I was told 3l yeartl later that the cases that I plead to shoutd have been considered thefts not
simple robbery, but even now a p€nxln doesn't have a choice in the charge they would be sentenced to.
Out ofnowhere going up against a lifetheatening enhanoement se€nrs inconceivable. Cmsidering,
along with all the other things going on in the world today. I can      mly pray this situation   doesn't seal
my fate, becailse I do value my life, and the lives of others. And lam not the inconsiderate jwenile            I
was back then. My life has been a difficult developing process, and I believe I've made progr€ss. Back

then I didn't have a clue ofwhat life was about, now trrough all this I feel I know exactly how to be,
when I was young€r, I plead to offenses bocause I felt as thor€h if I had sunething to do with the
offensg then I should plea Had I beenthrough this         Heral    system years ago I truly believe I would not

be in   jail today, this is tlre most time I ever thought I would ever do in a county jail, let alone, c@nty
jails across America I apprwiate yorn time.




                                                                   Respectfully submittd


         Dated: Jalrary 56 2021                            By@
                                                                   Defendant
                                                                   Sherburne County Jail
                                                                   13880 Business Ceirter Dr. N.W.
                                                                   Elk River, MN 55330
